

116 HR 6040 IH: Small Business Relief From Communicable Disease Induced Economic Hardship Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6040IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Ms. Velázquez (for herself, Ms. Judy Chu of California, and Ms. Meng) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to ensure small businesses affected by the onset of communicable diseases are eligible for disaster relief.1.Short titleThis Act may be cited as the Small Business Relief From Communicable Disease Induced Economic Hardship Act of 2020.2.Economic injury loans for communicable diseases(a)Definition of a disasterSection 3(k)(2) of the Small Business Act (15 U.S.C. 632(k)(2)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), striking the period and inserting ; and; and(3)by adding at the end the following:(D)a communicable disease for which the Federal Government has issued a travel alert or travel warning..(b)TermsSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended—(1)in subparagraph (D), by striking the period at the end and inserting ; or;(2)by inserting after subparagraph (D) the following:(E)a disaster described under section 3(k)(2)(D) for which the Federal Government has issued a public health emergency.; and(3)by adding at the end the following: A loan made pursuant to a disaster described under subparagraph (E) shall not require the payment of interest..(c)ApplicabilityThe amendments made by this section shall apply to a communicable disease—(1)for which the Federal Government issues a travel alert or travel warning before, on, or after the date of enactment of this Act; and(2)the effects of which are experienced on or after the date of enactment of this Act.